IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-41157
                         Conference Calendar



GERALD ANTHONY WRIGHT,

                                          Plaintiff-Appellant,


versus

TIM WEST ET AL.,

                                          Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:95-CV0464
                         - - - - - - - - - -
                            April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The motion filed by Gerald Anthony Wright, Texas prisoner

#424861, to proceed in forma pauperis (IFP) on appeal is GRANTED.

Pursuant to the Prison Litigation Reform Act of 1995 (PLRA), we

assess an initial partial filing fee against Wright of $6.91.

See 28 U.S.C. § 1915(b)(1).   Following payment of the initial

partial filing fee, the remainder will be deducted from Wright’s



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-41157
                                - 2 -

prison trust-fund account until the entire filing fee is paid.

§ 1915(b)(2).

     IT IS ORDERED that Wright pay the appropriate filing fee to

the Clerk of the District Court for the Eastern District of

Texas.   IT IS FURTHER ORDERED that the agency having custody of

Wright forward the initial partial filing fee to the Clerk.

Thereafter, the agency shall forward, in accordance with

§ 1915(b)(2), to the Clerk of the District Court for the Eastern

District of Texas monthly payments of 20 percent of the preceding

month’s income each time the amount in Wright’s account exceeds

$10, until the appellate filing fee of $105 is paid.

     Regarding Wright’s challenge to the district court’s

dismissal of his 42 U.S.C. § 1983 suit as frivolous, we have

reviewed Wright’s brief and the record, and we AFFIRM for

essentially the reasons set forth by the magistrate judge and

adopted by the district court.    Wright v. West, No. 1:95cv464

(E.D. Tex. Sept. 16 and Oct. 17, 1996).

     Wright’s appeal is without arguable merit and is DISMISSED

as frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   We caution Wright that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.    Wright is cautioned further to review any pending

suits and appeals to ensure that they do not raise arguments that

are frivolous.
                         No. 96-41157
                             - 3 -

    APPEAL DISMISSED; SANCTIONS WARNING ISSUED.   5th Cir. R.

42.2.